Filed: April 28, 1999

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 97-1399
                           (CA-96-788-A)



Ringling Bros.-Barnum & Bailey Combined Shows,
Incorporated,

                                               Plaintiff - Appellant,

          versus


Utah Division of Travel Development,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed March 16, 1999, as follows:

     On page 21, first paragraph, line 5 -- the cite to the law

review article is corrected to begin “70 U. Colo. L. Rev. . . .”

                                         For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RINGLING BROS.-BARNUM & BAILEY
COMBINED SHOWS, INCORPORATED,
Plaintiff-Appellant,

v.                                                                     No. 97-1399

UTAH DIVISION OF TRAVEL
DEVELOPMENT,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-96-788-A)

Argued: September 29, 1997

Decided: March 16, 1999

Before WILKINS, Circuit Judge, PHILLIPS, Senior Circuit Judge,
and THORNBURG, United States District Judge for the Western
District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Senior Judge Phillips wrote the opin-
ion, in which Judge Wilkins and Judge Thornburg joined.

_________________________________________________________________

COUNSEL

ARGUED: Steven B. Pokotilow, STROOCK & STROOCK &
LAVAN, L.L.P., New York, New York, for Appellant. Ralph L. Fin-
layson, OFFICE OF THE UTAH ATTORNEY GENERAL, Salt Lake
City, Utah, for Appellee. ON BRIEF: Brian S. Tomko, STROOCK
& STROOCK & LAVAN, L.L.P., New York, New York; Stephen M.
Colangelo, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P.,
Tysons Corner, Virginia, for Appellant. Jerrold S. Jensen, OFFICE
OF THE UTAH ATTORNEY GENERAL, Salt Lake City, Utah, for
Appellee.

_________________________________________________________________

OPINION

PHILLIPS, Senior Circuit Judge:

This case requires us to interpret and apply the dauntingly elusive
concept of trademark "dilution" as now embodied in the Federal
Trademark Dilution Act of 1995 ("the Act"). See Federal Trademark
Dilution Act of 1995, Pub. L. No. 104-98, 109 Stat. 985 (codified at
15 U.S.C. §§ 1125, 1127). The concept was invoked in this case by
Ringling Bros.-Barnum & Bailey Combined Shows, Inc. ("Ringling")
in a claim under the Act that Ringling's "famous" circus trademark
slogan, THE GREATEST SHOW ON EARTH ("GREATEST
SHOW mark"), had been diluted by the State of Utah's commercial
use of its trademark slogan, THE GREATEST SNOW ON EARTH
("GREATEST SNOW mark"), as an advertisement of the state's win-
ter sports attractions. The district court found that Ringling had not
proved dilution under the Act and gave judgment for Utah. We affirm
the judgment.

I

The relevant background facts as found by the district court are
undisputed. From 1872 to the present, Ringling and its predecessors
have offered their circus to the public as the "Greatest Show on
Earth." In 1961, Ringling received federal trademark registration for
its GREATEST SHOW mark for entertainment services in the nature
of a circus.

Since its inception, Ringling has used its mark to advertise circus
performances. The circus travels throughout the United States and
presents approximately 1,000 shows annually to some 12 million peo-
ple in 95 cities. More than 70 million people each year are exposed

                    2
to the GREATEST SHOW mark in connection with the circus. Reve-
nues derived from goods and services bearing or using the mark are
substantial and exceeded $103 million for the fiscal year ending Janu-
ary, 1997.

Ringling advertises its circus using the GREATEST SHOW mark
in print advertising, radio, television, videos, outdoor billboards,
direct-mail pieces, press announcements, posters, program books,
souvenirs, and joint promotions with other companies. In the fiscal
year ending January 1997, expenditures on advertising using the mark
totaled approximately $19 million. Through joint promotions with
retailers, Ringling obtains significant additional exposure for its mark.
Also, because of its renown, the GREATEST SHOW mark receives
substantial free publicity.

Defendant Utah Division of Travel Development ("Utah") is an
agency of the State of Utah. As early as 1962, Utah began using its
GREATEST SNOW mark in connection with Utah tourism services.
Utah has used its mark in magazine advertisements every year from
1962 to the present except 1963, 1977, and 1989. Utah has authorized
the Utah Ski Association to use the GREATEST SNOW mark in con-
nection with the Association's promotion of Utah tourism. Utah's pri-
mary use of its mark in Utah is its display on motor vehicle license
plates. For each of the past fifteen years, Utah's budget for winter
advertising, including advertising of the GREATEST SNOW mark,
has ranged from $300,000 to $450,000.

In 1965, the Utah Attorney General opined that Utah's mark did
not impair or violate Ringling's GREATEST SHOW mark. Utah reg-
istered its mark with the State of Utah in 1975 and renewed its regis-
tration in 1985 and 1995. In 1988, Utah applied to the United States
Patent and Trademark Office to register its mark. Although Ringling
opposed Utah's application, Utah was granted federal registration for
its mark on January 21, 1997.

On June 6, 1996, Ringling commenced this action, seeking injunc-
tive and monetary relief, on allegations that Utah's use of the
GREATEST SNOW mark "diluted" Ringling's GREATEST SHOW
mark in violation of the Act. Before trial, the district court granted

                     3
Utah's motion to strike Ringling's demand for a jury trial, and after
a bench trial, found for Utah.

This appeal by Ringling followed. Before us, Ringling challenges
the district court's determination on the merits that Utah's mark did
not dilute Ringling's mark in violation of the Act, and the court's
denial of its demand for jury trial. We take these in turn.

II

The Federal Trademark Dilution Act, which became effective on
January 16, 1996, amended Section 43 of the Lanham Act to provide
a new cause of action for federal trademark "dilution." Under the Act,
the owner of a "famous mark" is given protection "against another
person's commercial use . . . of a mark or trade name, if such use
begins after the mark has become famous and causes dilution of the
distinctive quality of the mark." 15 U.S.C. § 1125(c)(1). A successful
claimant may be given injunctive and, if a willful violation is proved,
restitutionary, compensatory, and specific relief in the form of a
destruction of offending articles. See id. §§ 1125(c)(1)-(2), 1117(a),
1118.

The Act defines dilution as:

          the lessening of the capacity of a famous mark to identify
          and distinguish goods or services, regardless of the presence
          or absence of--

          (1) competition between the owner of the famous
          mark and other parties, or

          (2) likelihood of confusion, mistake, or decep-
          tion.

Id. § 1127.

And, the Act's legislative history further indicates that Congress
understood that "dilution" might result either from "uses that blur the
distinctiveness of [a famous] mark or [that] tarnish or disparage it."

                    4
See H.R. Rep. No. 104-374, at 2 (1995). The parties here both accept
this as a proper reflection of congressional intent respecting the mean-
ing of "dilution," and further agree that only dilution by blurring is at
issue in this case.1

To prove its statutory dilution claim, Ringling's burden therefore
was to prove (1) that its mark was a "famous" one; (2) that Utah
adopted its mark after Ringling's had become famous; and (3) that
Utah's mark diluted Ringling's by "blurring" it. See id. §§ 1125(c)(1),
1127.

At trial, Ringling put on essentially undisputed evidence demon-
strating that its mark had achieved "famous" status before Utah began
use of its mark. This left as the dispositive issue whether Utah's mark
had "diluted" Ringling's by "blurring" it. On that issue, Ringling took
the position that as a matter of statutory interpretation, "dilution" by
"blurring" occurs whenever a junior mark is either identical to or suf-
ficiently similar to the famous mark that persons viewing the two
instinctively will make a "mental association" between the two.
(Appellant's Br. at 9.) On this interpretation, viewers' knowledge of
the goods or services represented by the two marks is irrelevant; all
that counts is the identity or sufficient similarity of the marks as per-
ceived by the viewer. Taking this as the legal meaning of "dilution by
blurring," Ringling then contended that, though not identical, the sim-
ilarity between Ringling's and Utah's marks was so strong and obvi-
ous that the required "mental association" of the two, hence the
dilution by blurring of Ringling's senior mark, was evident as a mat-
ter of law, no other evidence being required to establish it. But, in a
back-up position, Ringling presented evidence of a survey of hypo-
thetical viewers designed to demonstrate empirically that the two
marks did evoke in a properly representative sampling of viewers the
mental association of the two that sufficed alone to prove a dilution
violation.
_________________________________________________________________

1 We need not, therefore, delve into the difficult question of how con-
ceptually to fit tarnishment within a theory of dilution. See generally
Beverly W. Pattishall, Dawning Acceptance of the Dilution Rationale
For Trade-Mark Identity Protection, 74 Trademark Rep. 289, 306-07
(1984) (suggesting that tarnishment is "largely unrelated to the dilution
concept").

                     5
In a comprehensive opinion, see Ringling Bros.-Barnum & Bailey
Combined Shows, Inc. v. Utah Div. of Travel Dev., 955 F. Supp. 605
(E.D. Va. 1997), the district court rejected Ringling's critical legal
contentions respecting the legal meaning of "dilution" as used in the
Act and found its attempted factual proof of dilution by means of a
viewer survey insufficient to establish a violation.

Specifically, the court rejected Ringling's contention that proof
alone of an "instinctive mental association" of the two marks by view-
ers sufficed to prove "dilution." While recognizing that to prove dilu-
tion by blurring one must necessarily prove as a threshold element a
mental association by viewers of the marks themselves, the court held
that this alone did not suffice. Rather, the court held, dilution by blur-
ring occurs only where consumers "mistakenly associate or confuse
the marks and the goods or services they seek to identify and distin-
guish," and this association causes actual harm to the senior mark's
capacity to "identify and distinguish." Id. at 615-16. Applying this
interpretation of "dilution" to Ringling's consumer survey evidence,
the court found that the attempted proof by this means failed. See id.
at 616-18. And, finally, analyzing the evidence as a whole under a
multi-factor balancing test proposed for the purpose in Mead Data
Central, Inc. v. Toyota Motor Sales, U.S.A., Inc. , 875 F.2d 1026, 1035
(2d Cir. 1989) (Sweet, J., concurring), the court concluded that "dilu-
tion" had not been established on a balancing of those factors. See id.
at 618-22.

On this appeal, Ringling challenges both the district court's inter-
pretation of the statutory meaning of "dilution"; the court's rejection
of its survey evidence as insufficient to prove "dilution"; and the
court's rejection of its dilution claim under a Mead Data analysis. We
take these in turn.

A.

Ringling's primary challenge is to the district court's interpretation
of the statutory meaning of "dilution," hence of the elements of the
"dilution" claim newly created by the Act. As in the district court, it
contends for its contrary interpretation: that a famous mark is "di-
luted" whenever a junior mark is sufficiently similar that consumers
viewing them "instinctively make a mental association" of the two. It

                    6
therefore argues that the district court erred in interpreting the Act to
require further proof that in making this "mental association" consum-
ers "mistakenly associate or confuse the marks and the goods or ser-
vices they seek to identify and distinguish." (Appellant's Br. at 9, 18-
20.) And, it further argues that the court erred in interpreting the Act
to require proof of "actual dilution." (Appellant's Reply Br. at 3-4.)

Reviewing de novo the statutory interpretation issue, see Shafer v.
Preston Mem'l Hosp. Corp., 107 F.3d 274, 277 (4th Cir. 1997), we
disagree with Ringling's proffered "mental-association-alone" inter-
pretation. Though we do not agree in every particular with the district
court's interpretation, we agree with its basic points that "dilution"
under the federal Act consists of (1) a sufficient similarity of marks
to evoke in consumers a mental association of the two that (2) causes
(3) actual harm to the senior marks' economic value as a product-
identifying and advertising agent.

That meaning surely does not leap fully and immediately from the
statutory text. But, we believe it is the necessary meaning of the Act's
critical provisions when read in light of the Act's legislative history.
By that, we mean both the immediate but quite meager legislative
record and, more critically, the broader background out of which the
basic concept emerged and has evolved in state and federal trademark
law. Though the process is laborious, we believe the historical inquiry
has to begin far back with intellectual origins.

The concept of trademark "dilution" as distinct from "infringe-
ment" is commonly traced (though there were exploratory judicial
antecedents) to Frank I. Schechter. See Restatement (Third) of Unfair
Competition § 25 cmt. b. (1995) [hereinafter, Restatement]; see also
Mead Data Central, 875 F.2d at 1028; Norm Thompson Outfitters,
Inc. v. General Motors Corp., 448 F.2d 1293, 1299 (9th Cir. 1971).
Pointing up the inadequacies of then-current trademark law to serve
its consumer-protection function in the complex, multi-layered mar-
keting systems that had now evolved, Schechter first proposed simply
expanding the protections provided by the consumer-protection model
to accommodate the new market realities. See Frank I. Schechter, The
Historical Foundations of the Law Relating to Trade-Marks (1925).

Two years later however, Schechter had concluded and advanced
the thesis that the consumer-protection model, even in its expanded

                     7
state, could not adequately accommodate the realities of twentieth
century marketing. See Frank I. Schechter, The Rational Basis of
Trademark Protection, 40 Harv. L. Rev. 813 (1927) [hereinafter
Schechter, Rational Basis of Trademark Protection]. His proposal
now was to abandon that model entirely, recognize that "the preserva-
tion of the uniqueness of a trademark . . . constitute[s] the only ratio-
nal basis for its protection," id. at 831, and provide that protection by
prohibiting "dilution" of such a mark's uniqueness from which it
derived its hard-earned advertising value and selling power. See id. at
832 (borrowing the term "diluted" from a German case). Under that
proposal, trademark law would have been confined to preventing the
"dilution" of truly "unique" marks identified as those employing
"coined, arbitrary or fanciful words or phrases that have . . . from the
very beginning, been associated in the public mind with a particular
product." Id. at 829. And, by "dilution" under this model was meant
simply any junior use of an identical or sufficiently similar mark,
without regard to whether the junior use had any other harmful effect
than its necessary destruction of the senior mark's former absolute
"uniqueness" as a product symbol. See id. at 825. This flowed from
Schechter's thesis that the "real injury" caused by concurrent use of
such marks was not consumer confusion but "the gradual whittling
away or dispersion of the identity and hold upon the public mind of
the mark or name by its use upon non-competing goods." Id. Protec-
tion of the public against deceptive and confusing uses of non-
"unique" marks would have been left under such a regime to other
laws than that of trademark.

This radical dilution proposal, whose practical effect if fully
adopted would be to create as the whole of trademark-protection law
property rights in gross in suitably "unique" marks, never has been
legislatively adopted by any jurisdiction in anything approaching that
extreme form. In fact, though from the outset its basic concept evoked
occasional favorable judicial notices, see, e.g., Tiffany & Co. v. Tif-
fany Prods., Inc., 264 N.Y.S. 459, 462 (N.Y. Sup. Ct.), aff'd, 260
N.Y.S. 821 (N.Y. App. Div. 1932), aff'd, 188 N.E.2d 30 (N.Y. 1933),
there was no legislative adoption of the concept in any form until
1947 when Massachusetts enacted the first state "antidilution" statute.
See Act of May 2, 1947, ch. 307, § 7a, 1947 Mass. Acts 300 (codified
as amended at Mass. Gen. Laws Ann. ch. 110B, § 12 (West 1996)).
Over the next fifty years, other states followed suit and by 1996, when

                     8
the President signed the federal Act into law, around half of the states
had done so. See Restatement, supra § 25 statutory note. Though they
of course varied in detail, the state statutes typically had four features
of relevance for our interpretive purposes: (1) they defined the cate-
gory of marks protected against dilution solely by reference to their
"distinctive quality"; (2) they proscribed not just actual, consummated
dilution, but the "likelihood of dilution"; (3) by containing no express
reference to harm to the senior mark's economic value, they defined
dilution in terms susceptible to the interpretation that it consisted
solely of a loss of the mark's distinctiveness; and (4) they provided
only injunctive relief. See, e.g., N.Y. Gen. Bus. Law § 360-1 (McKin-
ney 1998); Ala. Code § 8-12-17 (1998); Cal. Bus. & Prof. Code
§ 14330 (West 1998).

It was against this background that Congress in 1995 brought the
dilution concept into federal trademark law by the Federal Trademark
Dilution Act's amendment of the Lanham Act. See 15 U.S.C.
§§ 1125(c), 1127.2 Though the sparse congressional record of the
amendment's adoption contains no allusion to this background, its
principal features must necessarily have figured in Congress's under-
standing and purpose in adopting the concept almost seventy years
after it was first proposed in theoretical form and almost fifty years
after the states had first brought it into state trademark law. That his-
tory, consisting of the concept as first proposed, the states' legislative
adoption of modified forms, and the courts' reaction to the eventual
state antidilution legislation, provided the sole primary sources for
congressional understanding of the concept and purpose for adopting
it in any form.

The most critical aspect of that history for our purposes is the expe-
_________________________________________________________________

2 Two earlier unsuccessful attempts had been made to enact a federal
dilution statute. The first was in 1932 with a bill advanced by Schechter.
See H.R. 11592, 72d Cong. § 2(d)(3) (1932); Walter J. Derenberg, The
Problem of Trademark Dilution and the Antidilution Statutes, 44 Cal. L.
Rev. 439, 449 (1956) (quoting Schechter's testimony in hearings before
the House Committee on Patents). The second attempt did not come until
1988, as a proposed amendment to the Lanham Act. See David S. Wel-
kowitz, Reexamining Trademark Dilution, 44 Vand. L. Rev. 531, 537
(1991) (discussing the fate of the 1988 bill).

                     9
rience of courts in interpreting and applying the state antidilution stat-
utes. The broad outlines of that experience are fairly summarized by
the Restatement on Unfair Competition in a comment to its section
on "Dilution and Tarnishment":

          At first the courts applied the statutes reluctantly, if at all.
          In many cases dilution claims were denied because the
          plaintiff failed to prove a likelihood of confusion, notwith-
          standing the clear language of the statutes eliminating con-
          fusion as an element of the cause of action. Some courts,
          and numerous commentators, expressed fear that the uncer-
          tain limits of the antidilution cause of action would unduly
          expand the ability of trademark owners to monopolize lan-
          guage and inhibit free competition. A broad antidilution the-
          ory also has the potential to render superfluous the
          traditional likelihood of confusion standard of liability. It
          was further suggested that a state cause of action for dilution
          might interfere with the federal policy of uniform, national
          trademark protection implemented under the Lanham Act,
          although only isolated cases supported this preemption the-
          ory. Other commentators, however, continued to urge pro-
          tection for the selling power of well-known trademarks.
          After the New York Court of Appeals in Allied Maintenance
          Corp. v. Allied Mechanical Trades, Inc., 42 N.Y.2d 538,
          399 N.Y.S.2d 628, 369 N.E.2d 1162 (1977), expressed the
          need for protection against the "cancer-like growth of dis-
          similar products or services which feeds upon the business
          reputation of an established distinctive trade-mark or name,"
          judicial acceptance of the antidilution statutes increased.
          Nonetheless, in apparent recognition that broad interpreta-
          tion of the statutes would undermine the balance between
          private and public rights reflected in the traditional limits of
          trademark protection, the courts have continued to confine
          the cause of action for dilution to cases in which the protect-
          able interest is clear and the threat of interference is substan-
          tial.

Restatement, supra § 25 cmt. b.

Within that general experience, several features are of particular
relevance to our purpose. First is the sheer difficulty that courts have

                     10
had in getting a firm handle on the basic concept of "dilution" as cryp-
tically expressed in the typical state statute in an unelaborated refer-
ence to "dilution of the distinctive quality of a mark." E.g., N.Y. Gen.
Bus. Law § 360-1. That the difficulty has been a significant one is
sufficiently demonstrated by the wavering course of judicial reactions
noted in the Restatement comment. That it has persisted is sufficiently
captured by the Second Circuit's plaintive observation in 1983, more
than thirty years after courts first began grappling with the interpre-
tive problem, that "dilution remains a somewhat nebulous concept."
Sally Gee, Inc. v. Myra Hogan, Inc., 699 F.2d 621, 625 (2d Cir. 1983)
(applying New York statute).

More important for our purposes than the continuing difficulty
itself are its causes and its nature. And these plainly emerge in the
cases. In the broadest sense, the cases demonstrate that once the dilu-
tion concept is sought to be given any form other than that of
Schechter's simple original proposal it begins to lose its coherence as
a legally enforceable norm. Specifically, it becomes difficult to iden-
tify the legal interest sought to be protected from "dilution," hence the
legal harm sought to be prevented. As proposed by Schechter, the
interest was easily identified as simply the mark's "uniqueness"--its
singularity as a word-symbol contrived by its owner from outside "the
human vocabulary"--and the harm, as a loss of that uniqueness.
Schechter, Rational Basis of Trademark Protection, supra at 829.
And, the legal cause of such a harm was the equally simple act of per-
fect or near-perfect replication of the senior mark by a junior mark.
That all such "unique" marks had present or potential economic value
--"selling power"--was assumed, as was the fact that any replication
necessarily would "whittle away" that power. Id. at 830-31. Under
that model, therefore, no proof would be required to prove dilution
except the fact that a junior mark replicated the protected mark: no
economic harm beyond that need be independently proved. See id. As
commentators have fairly observed, the effect of this radical dilution
model would have been to create property rights in gross in the nar-
row category of marks it protected, making them comparable (though
without their time-limits) to those protected by patent and copyright
law. See, e.g., Robert N. Klieger, Trademark Dilution: The Whittling
Away of the Rational Basis for Trademark Protection , 58 U. Pitt. L.
Rev. 789, 802 (1997) [hereinafter Klieger, Trademark Dilution].

                     11
Although when the state antidilution statutes began to be enacted
the dilution concept had found expression as a legal construct only in
the form proposed by Schechter, it is clear that none of the original
or following statutes purported to enact that specific form. Instead,
without defining the term, their typical formulation simply proscribed
and made subject to injunction the use of any mark that created a
"[l]ikelihood of . . . dilution of the distinctive quality of a [senior]
mark . . . notwithstanding the absence of competition between the par-
ties or of confusion as to the source of goods or services." Model
State Trademark Act § 12 (1964), reprinted in, J. Thomas McCarthy,
3 McCarthy on Trademarks and Unfair Competition § 22:8 (4th ed.
1998) [hereinafter 3 McCarthy]. As earlier indicated, this bare-bones
codification, centered on an unelaborated term of art having no previ-
ously acquired meaning through the common law decisional process,
has puzzled courts from the outset as to just exactly what legal inter-
est it sought to protect, and legal harm to prevent. 3

While perfectly synthesizing the courts' varying approaches to the
interpretive problem is impossible, a few observations relevant to our
interpretive purpose can be ventured. The first is that though the typi-
cal state statute formulation is susceptible to an in-gross-property-
right interpretation--by reading "distinctive quality" as essentially
synonymous with "uniqueness" in the Schechter model--no court
seems to have taken that blunt approach. Instead, frequently alluding
to Schechter's identification of the senior mark's "selling power," and
the "whittling away" of that power as the ultimate concerns of dilu-
tion's special protective function, the courts seem generally to have
assumed that loss of that power, and the economic value it represents,
was the end harm at which the antidilution statutes were aimed. See,
e.g., Sally Gee, 699 F.2d at 624-25 ("The interest protected by [the
New York antidilution statute] is . . . the selling power that a distinc-
tive mark or name with favorable associations has engendered for a
_________________________________________________________________

3 And led some avowed critics of the whole dilution concept to express
doubt that it can be given principled, enforceable legal form. See, e.g.,
Kenneth L. Port, The "Unnatural" Expansion of Trademark Rights: Is a
Federal Dilution Statute Necessary, 18 Seton Hall Legis. J. 433, 447
(1994) (opining that experience with the state statutes demonstrates that
legislation attempting to codify the concept creates "a remedy without a
wrong").

                    12
product in the mind of the consuming public."); Polaroid Corp. v.
Polaraid, Inc., 319 F.2d 830, 836 (7th Cir. 1963) ("`dilution is an
infection which, if allowed to spread, will inevitably destroy the
advertising value of the mark'") (quoting Callmann, The Law of
Unfair Competition and Trademarks 1643 (2d ed. 1950)) (applying
Illinois antidilution statute); The Munters Corp. v. Matsui Am., Inc.,
730 F. Supp. 790, 802 (N.D. Ill. 1989) (addressing whether defen-
dant's use of its mark "will dilute the commercial magnetism of
[plaintiff's] mark") (applying Illinois antidilution statute), aff'd, 909
F.2d 250 (1990).

The real interpretive problem has been with how harm to the senior
mark's selling power resulting from the junior mark's use could be
proved. Logic has compelled agreement that as a threshold matter
some mental association of the two marks by a relevant universe of
consumers must be proved (or presumed) in order to allow inference
of the necessary causal connection between use and proven harm. See
e.g., Mead Data, 875 F.2d at 1031 ("It is apparent . . . that there must
be some mental association between plaintiff's and defendant's
marks.") (applying New York law); Fruit of the Loom, Inc. v.
Girouard, 994 F.2d 1359, 1363 (9th Cir. 1993) ("Whittling away will
not occur unless there is at least some subliminal connection in a
buyer's mind between the two parties' uses of their marks.") (apply-
ing California law). And, plain statutory text has directed that the
threshold mental association and any resulting harm need only be
proved as matters of future "likelihood." See, e.g., N.Y. Gen. Bus.
Law § 360-1 ("Likelihood of . . . dilution of the distinctive quality of
a mark shall be a ground for injunctive relief . . .."); Cal. Bus. & Prof.
Code § 14330 (same). But beyond these points of agreement the diffi-
culty has remained: how, in the absence of any consumer confusion
as to source, can harm to the senior mark's selling power traceable to
the junior mark's use be proved even as likely future fact? On that,
no consensus has emerged in judicial interpretations and applications
of the state statutes. Three general approaches can be discerned in the
efforts over time to deal with the problem.

Early on, during the period of general judicial hostility to the whole
statutory dilution concept, see Restatement, supra § 25 cmt. b, some
courts, seeming to assume that the requisite harm could only be
shown by evidence of some form of product-diverting consumer con-

                     13
fusion (presumably other than source confusion) invariably found
such proof lacking. See, e.g., Cue Publ'g Co. v. Colgate-Palmolive
Co., 45 Misc. 2d 161, 168, 256 N.Y.S.2d 239, 245-46 (N.Y. Sup. Ct.),
aff'd, 259 N.Y.S.2d 377 (N.Y. App. Div. 1965).

Another approach, which assumed both that likelihood of harm to
selling power must be proved, and that such harm could occur despite
the absence of any consumer confusion, came in Judge Sweet's influ-
ential Mead Data proposal. Though not expressed in these exact pro-
cedural terms, the suggestion was effectively that proof must and
could be sought through the normal judicial process of fact-finding by
inference from a set of contextual factors (degree of mark and product
similarity, etc.) that he proposed as relevant for the purpose. See
Mead Data, 875 F.2d at 1035 (Sweet, J., concurring).

Finally, and most drastically, some courts have taken the position,
in part at least for the very reason that they consider likelihood of
harm to a mark's selling power to be incapable of direct or inferential
proof, that it may simply be presumed from the identity or sufficient
similarity of the marks. See Ringling Bros.-Barnum & Bailey Com-
bined Shows, Inc. v. Celozzi-Ettelson Chevrolet, Inc., 855 F.2d 480,
484 (7th Cir. 1988) (opining, in applying Illinois statute to uphold
injunction against use of "Greatest Used Car Show on Earth" slogan,
that "[w]ithout a likelihood of confusion there is no effective way to
measure [Ringling's] loss of audience or potential growth," but pre-
suming likelihood of that harm for injunctive purposes); Freedom
Sav. & Loan Assoc. v. Way, 757 F.2d 1176, 1186 (11th Cir. 1985)
(opining, in applying Florida antidilution statute, that although
"[d]ilution requires some proof that the use of a trademark decreases
[a senior mark's] commercial value[,] [i]f the plaintiff holds a distinc-
tive trademark, it is enough that the defendant has made significant
use of a very similar mark"); see also Gaeta Cromwell, Inc. v. Banyan
Lakes Village, 523 So. 2d 624, 626-27 (Fla. Dist. Ct. App. 1988)
(holding, under Florida statute, that where a senior mark "is strong
and distinctive, mere `significant use' of the name by the defendant
is enough to establish decrease in its commercial value, and therefore
`dilution'"). As is obvious, by requiring no proof of "likely" dilution
of a senior mark but the identity or sufficient similarity of a junior

                     14
mark, this approach effectively interprets the state statutes as creating
property rights in gross in the senior mark.4

From this fifty-year course of judicial experience, several proposi-
tions can be ventured. The first is that a general agreement has
emerged that "dilution" under the state statutes involves as an essen-
tial element some form of harm to the protected mark's selling power
--its economic value--resulting otherwise than by consumer confu-
sion from the junior mark's use. Because the statutes require proof
only of a "likelihood" of dilution, however, the courts have not been
required to work out either the exact nature of the end economic harm
it contemplates nor how, if at all, it could be proved as accomplished
economic fact. Instead, looking only to the likelihood of such a specu-
lative future condition, the courts have either (1) assumed that its
essential elements--mental association, causation, harm--could be
found (or rejected) as fact by inference from a balancing of the "Mead
factors," or (2) assumed that all those elements could be conclusively
presumed--direct or inferential proof being impossible--simply from
proof of the identity or near-identity of the two marks.

From all this, it is evident that the most significant feature of the
state antidilution statutes has been their requirement that only a "like-
lihood of dilution" rather than actual dilution need be proved to entitle
a claimant to the injunctive relief which they provide as the sole statu-
tory remedy. This has enabled the courts to avoid hard definition of
the economic harm to a senior mark's "selling power" that they gener-
ally agree is an essential element of statutory"dilution." And, even
more critically, the necessary speculativeness of any inquiry into
_________________________________________________________________

4 These decisions do not employ the language of evidentiary "presump-
tion" but, as their rationales and results plainly indicate, that is the pro-
cess being employed to find "likelihood of dilution." And, though it is
not of particular moment to our discussion, the presumptions they apply
are seemingly of the "conclusive" variety. The courts' analyses contain
no hint that a dilution defendant might rebut the presumptions they
apply. And, the practical effect of the presumptions is to create the sub-
stantive rule that any replication of a famous mark is a violation of the
antidilution statute. See 2 McCormick on Evidence § 342, at 451 (John
William Strong ed., 4th ed. 1992) (pointing out these as the identifying
factors of "conclusive" presumptions) [hereinafter 2 McCormick].

                     15
future states and conditions has led some courts to allow the essential
elements of "likely" dilution to be inferred as fact from the "Mead
factors," or, even more drastically, to be presumed from no more than
the identity or sufficient similarity of the two marks.

We have explored the judicial experience with state antidilution
statutes at this length because of the needed light it sheds upon the
significance of key contrasting provisions of the federal Act. And,
because of the light shed in turn by those provisions upon the specific
interpretive issue we consider: whether, as Ringling essentially con-
tends, "dilution" under the federal Act requires no more proof than
sufficient similarity of junior mark to senior to evoke in consumers
an "instinctive mental association" of the two.

Two key provisions of the federal Act, considered in relation to the
state statutes and their interpretation bear directly upon that issue and
provide its answer. Most critically, the federal Act proscribes and pro-
vides remedy only for actual, consummated dilution and not for the
mere "likelihood of dilution" proscribed by the state statutes. And, by
specifically defining dilution as "the lessening of the capacity of a
famous mark to identify and distinguish goods or services," the fed-
eral Act makes plain what the state statutes arguably may not: that the
end harm at which it is aimed is a mark's selling power, not its "dis-
tinctiveness" as such.

Accepting these two critical points, we therefore interpret the Act,
in general agreement with the district court, as requiring for proof of
"dilution" (1) a sufficient similarity between the junior and senior
marks to evoke an "instinctive mental association" of the two by a rel-
evant universe of consumers which (2) is the effective cause of (3) an
actual lessening of the senior mark's selling power, expressed as "its
capacity to identify and distinguish goods or services."

This concededly is a stringent interpretation of "dilution" under the
federal Act. It confines the federal dilution claim to a more narrow
scope than that generally now accorded by courts to state-law dilution
claims. But, given the critical provisions that expressly differentiate
the federal Act on key points from the state statutes, we must assume
that this was exactly what was intended by Congress. See I.P. Lund
Trading ApS and Kroin Inc. v. Kohler Co., 163 F.3d 27, 45 (1st Cir.

                     16
1998) (observing that "dilution" is a "term[ ] of art given specific, rig-
orous meaning[ ] by the [Act]"). It obviously is directly at odds with
the mental-association-alone interpretation urged by Ringling, and
Ringling challenges it in respects that require discussion.

Reflecting the unremitting difficulty of the interpretive problem for
all who touch it, Ringling's challenge to the district court's interpreta-
tion is not a consistently clear one. In the end, however, it plainly
comes to insistence that the federal Act does not require independent
proof either that the senior mark has sustained any actual harm to its
economic value or that use of the junior mark is the effective cause
of any harm shown; instead, it is contended that the Act requires only
proof of a sufficient visual similarity of the marks to evoke in con-
sumers an "instinctive mental association" of the two.

To lay the basis for discussing that alternative and refuting inter-
pretation, we note that in logic it could only be accepted (1) if the
interest intended to be protected by the Act is the senior mark's "dis-
tinctiveness" as such, in the narrow sense of its singularity as a word
symbol, or (2) if, although the Act requires proof of some actual harm
to the senior mark's economic value caused by the junior mark's use,
it permits both cause and harm to be judicially presumed as facts from
the sufficient similarity of the two marks. As is evident, the first pos-
sibility describes the radical property-right-in-gross model of dilution
as originally proposed by Schechter; the second describes the pre-
sumption process used by some courts to find a "likelihood of dilu-
tion" under state antidilution statutes. We are satisfied that the federal
Act does not permit either of these interpretations.

Take first the property-right-in-gross interpretation. While Ringling
does not press that interpretation in those exact terms, it is sufficiently
implicit in its argument to require addressing. 5 Doing so, we simply
_________________________________________________________________

5 Ringling claims that exact interpretation for the Act where identical
marks are involved. Relying on that portion of the legislative history
explaining that "the use of DUPONT shoes, BUICK aspirin, and
KODAK pianos would be actionable under the [Act]," Ringling asserts
that this indicates that in such cases the required "mental association" is
"presumed." (Appellant's Br. at 14 quoting (H.R. Rep. No. 104-374, at
3 (1995)). Coupled with Ringling's consistently maintained position that

                     17
cannot believe that, as a general proposition, Congress could have
intended, without making its intention to do so perfectly clear, to
create property rights in gross, unlimited in time (via injunction), even
in "famous" trademarks. Had that been the intention, it is one easily
and simply expressed by merely proscribing use of any substantially
replicating junior mark. And that surely is not what the Act says.
However amorphously they may be expressed, and however difficult
to prove in practice, the Act literally prescribes as elements of its dilu-
tion claim both specific harm to the senior mark's economic value in
the form of a "lessening of [its] capacity . . . to identify and distin-
guish goods and services," and a causal connection between that harm
and the "commercial use" of a replicating junior mark. 15 U.S.C.
§§ 1125(c)(1); 1127. It will not bear a property-right-in-gross inter-
pretation.

Neither can the Act be interpreted to require proof of actual eco-
nomic harm and its effective cause but permit them to be judicially
presumed from proof alone of the marks' sufficient similarity. As ear-
lier noted, that process has been used by some courts in applying state
antidilution statutes that require proof only of a "likelihood of dilu-
tion." Whatever may be the justification for using it in that setting, it
could not properly be used under a statute requiring proof of actual
harm already caused by use of a junior mark. Under basic evidentiary
presumption principles, the probabilities are not high enough nor
means of proof sufficiently lacking to allow such a presumption. See
2 McCormick, supra § 343, at 454-55 (identifying probability esti-
mates and proof difficulties as usual basis for judicial presumptions,
with probability the "most important consideration").

Take first causation. As the district court in this case rightly
observed, "marks can lose their distinctiveness or power to identify
goods and services for various reasons other than the use of a junior
mark." 955 F. Supp. at 615. And, for that reason, the court opined that
_________________________________________________________________

"mental association" equals "dilution," the two in tandem would come to
property rights in gross in this narrow circumstance. We need express no
view on the significance of this excerpt from legislative history in that
circumstance. As Ringling recognizes, it speaks directly only to the
effect of an identical replication which is not involved in this case.

                     18
junior mark use could not be judicially presumed to be the cause of
any actual economic harm to the senior mark that might be proved.
See id. We agree.

Nor, for similar reasons could actual harm itself be presumed. That
economic harm inevitably will result from any replicating junior use
is by no means that certain. See Klieger, Trademark Dilution, supra
at 813 n.134 ("[T]o say that the senior mark will inevitably lose its
`commercial magnetism' or `selling power' is far from intuitive"). It
is not at all improbable that some junior uses will have no effect at
all upon a senior mark's economic value, whether for lack of expo-
sure, general consumer disinterest in both marks' products, or other
reasons. Indeed, common sense suggests that an occasional replicat-
ing use might even enhance a senior mark's "magnetism"--by draw-
ing renewed attention to it as a mark of unshakable eminence worthy
of emulation by an unthreatening non-competitor. Imitation, that is,
may occasionally operate in the marketplace as in social manners as
the "sincerest form of flattery." In any event, there are enough reasons
why replicating junior use of a mark might not cause any actual eco-
nomic harm to a senior mark that it is not a proper subject for judicial
presumption.

Nor can it be said (as perhaps it can with respect to proving mere
"likelihood of dilution") that even if it is the fact that actual economic
harm caused by replicating junior use has occurred, there is no way
to prove those facts independently. Though proof of those elements
of the elusive dilution concept may tax the skills of advocacy, that
results more from their substantive uncertainty than from lack of
available means of proof. As we will discuss, if they do exist, there
are means of proving them by normal evidentiary processes. Impossi-
bility or near-impossibility of proving them does not support their
judicial presumption.

Perhaps recognizing the difficulty of interpreting the federal Act in
either of these ways, both of which assume that some actual harm
must be proved but say either that the harm is only to a famous
mark's distinctiveness as such or that, if economic harm is required,
it may be judicially presumed from similarity of marks, Ringling's
principal argument seems to be that if the Act requires proof of any
form of economic harm, it is only threatened harm, not actual con-

                     19
summated harm. In short, Ringling argues that though the Act does
not literally proscribe mere "likelihood of dilution" in the manner of
state antidilution statutes, that is its intended meaning. And, from that
the argument implicitly runs that merely future harm could be much
more easily proved (or judicially presumed?) than can the actual, con-
summated economic harm that the district court's interpretation
requires be independently proved.

The literal parsing argument for mere threatened, future economic
harm focuses on the word "capacity" in the Act's definition of "dilu-
tion" as the "lessening of the capacity of a famous mark to identify
and distinguish goods or services." 15 U.S.C. § 1127. "Capacity," the
argument runs, necessarily imports futurity; it means in this context
the ability of a mark continuously over future time to "identify and
distinguish," even if it has not yet suffered any lessening of that abil-
ity. We cannot accept that interpretation as a matter of the Act's plain
meaning. We think it is belied both by the word's ordinary intrinsic
meaning and by its use in context. One can surely speak expressly of
"present capacity," or of "future capacity," or of a "former capacity,"
but unless it is so temporally modified or otherwise given its intended
temporal meaning, the word is neutral in that respect. In context here,
it is plain that the "capacity" spoken of is "former capacity." The verb
of which it is the object is the clear indicator; the conduct proscribed
is that which "lessens" capacity, not that which "will" or "may"
lessen. Id. There are other contextual indicators. The conduct pro-
scribed is "another person's . . . use," not merely threatened use; that
"causes," not that "will" or "may" cause. Id. § 1125(c)(1). Unlike the
state antidilution statutes which provide only injunctive relief, reflect-
ing their sole focus on prevention of future harm, the federal Act pro-
vides that where willful conduct is shown, both compensatory and
restitutionary relief may be awarded--for necessarily consummated
economic harm. Id. §§ 1125(c)(2), 1117(a), 1118. Finally and most
telling, there is the fact that in the face of the obvious centrality of
"likelihood of dilution" provisions in the interpretation and applica-
tion of state antidilution statutes for the fifty years of their existence,
the federal Act does not so provide.6
(Text continued on page 22)
_________________________________________________________________

6 A number of commentators have noted this key difference between
the federal Act and the preexisting state antidilution statutes. See Eric A.

                     20
Prager, The Federal Trademark Dilution Act of 1995: Substantial Likeli-
hood of Confusion, 7 Fordham Intell. Prop. Media & Ent. L.J. 121, 130-
36 (1996); Patrick M. Bible, Defining and Quantifying Dilution under
the Trademark Dilution Act of 1995: Using Survey Evidence to Show
Actual Dilution, 70 U. Colo. L. Rev. 295, 307-08 (1999) [hereinafter
Bible, Defining and Quantifying Dilution]; Lori Krafte-Jacobs, Judicial
Interpretation of the Federal Trademark Dilution Act of 1995, 66 U. Cin.
L. Rev. 659, 668 (1998). Few, however, go on to offer an opinion on
how or whether such a difference affects interpretation of the federal
statute. Those that do are hopelessly divided on this fundamental inter-
pretive issue, asserting their flatly opposing interpretations with equally
magisterial assurance but with no helpful analysis of text.

Perhaps the leading treatise in the general field says flatly that "[t]he
[federal Act] does not require proof of an actual lessening of the strength
of the famous mark: only that there is a lessening of the capacity or the
ability of the mark to be strong as a commercial symbol and identifier."
3 McCarthy, supra § 24:94 at 24-151 (emphasis in original); see also
Courtland L. Reichman, State and Federal Trademark Dilution, Fran-
chise L. J. 111, 132 (Spring 1998) (noting that "[o]n its face" the federal
Act "appears to require actual dilution" but supporting the view that a
claimant need only show a likelihood of dilution because such an "inter-
pretation squares with the definition's use of the word `capacity', which
indicates that it is a junior user's ability to dilute that is actionable, not
actual dilution in the marketplace").

On the other hand, probably the most comprehensive recent commen-
tary on the whole historical evolution of dilution law says as flatly, in the
course of a general criticism of the whole dilution concept, that "[i]n
place of the `likelihood of dilution' language of the state antidilution stat-
utes, the [federal Act] . . . creates an actual dilution requirement--junior
use of a mark must actually dilute the senior mark .. . ." Klieger,
Trademark Dilution, supra at 840 (emphasis in original). Then, however,
asserting that to apply such an interpretation would"erect[ ] an impene-
trable barrier to any federal dilution action," Klieger concludes that
"Congress did not intend" what he thinks their Act plainly says. Id.

As indicated, we agree with Klieger's plain meaning interpretation of
the Act. But we are not free to depart from that plain meaning, as he is
free to offer the scholarly opinion that it does not reflect Congress' inten-
tion. See Lake County v. Rollins, 130 U.S. 662, 670 (1889) (invoking the
"plain meaning rule" and stating: "If the words convey a definite mean-

                     21
For all these reasons, we agree with the district court that to estab-
lish dilution of a famous mark under the federal Act requires proof
that (1) a defendant has made use of a junior mark sufficiently similar
to the famous mark to evoke in a relevant universe of consumers a
mental association of the two that (2) has caused (3) actual economic
harm to the famous mark's economic value by lessening its former
selling power as an advertising agent for its goods or services.

B.

We turn now to Ringling's challenges to the district court's deter-
mination that on the evidence adduced, Ringling had not proved dilu-
tion under the federal Act. We review that determination, as one of
mixed law and fact, under the clearly erroneous standard of Fed. R.
Civ. P. 52(a). See Miller v. Mercy Hosp., Inc., 720 F.2d 356, 361 (4th
Cir. 1983) (reversal is warranted under the clearly erroneous standard
when "the findings under review were induced by an erroneous view
of the controlling legal standard, or are not supported by substantial
evidence, or were made without properly taking into account substan-
tial evidence to the contrary or are against the clear weight of the evi-
dence considered as a whole") (citations omitted); cf. Jordache
Enters. Inc. v. Hogg Wyld, Ltd., 828 F.2d 1482, 1489 (10th Cir. 1987)
(holding, in applying New Mexico antidilution statute, that "[d]ilution
. . . is a question of fact . . . review[ed] under the clearly erroneous
standard").

As indicated, that evidence consisted of the general background
facts summarized in Part I of this opinion and the results of a con-
sumer survey introduced by Ringling. The district court of course
assessed the evidence under its interpretation of the Act, and because
_________________________________________________________________

ing, which involves no absurdity, nor any contradiction of other parts of
the instrument, then that meaning, apparent on the face of the instrument,
must be accepted . . . ."). And, we also disagree with the further sugges-
tion that to require proof of actual dilution would be to nullify the federal
dilution action. As indicated, we believe that the actual dilution harm
defined in the Act is susceptible to proof by ordinary processes, though
with obvious difficulties given the substantive uncertainties of the harm
and causation elements of the claim.

                     22
we agree with that interpretation, we review its findings against that
legal standard. And, because the court looked separately at the con-
sumer survey evidence and the "Mead" factors in assessing the overall
weight of the evidence, we proceed in the same way.

1.

It is important to remember that in keeping with its legal theory
that it need prove only an "instinctive mental association" of the two
marks, Ringling's survey was designed to develop only that fact. And,
correspondingly, that in assessing the evidence under its quite differ-
ent interpretation, the district court was looking for more: for actual
harm to the senior mark's capacity to "identify and distinguish"
resulting from any mental association of the marks evoked for con-
sumers by the junior mark's use.

We begin our review of the district court's assessment of the sur-
vey evidence by summarizing the survey's methodology and results.
The survey was conducted by interviewing individuals at seven shop-
ping malls throughout the country, including one in Utah. At each
location, randomly selected shoppers were presented with a card con-
taining the fill-in-the-blank statement "THE GREATEST _____ ON
EARTH" and were asked what word or words they would use to com-
plete the phrase. If the shoppers completed the statement, they were
asked with whom or what they associated the completed statement.
And, they were asked further whether they could think of any other
way to complete the statement, and with whom or what they associ-
ated the resulting statement.

The survey results showed that in Utah (1) 25% of the respondents
completed the statement THE GREATEST _____ ON EARTH with
only the word "show" and associated the completed statement with
the Circus; (2) 24% completed the statement with only the word
"snow" and associated the completed statement with Utah; and (3)
21% of respondents completed the statement with"show" and associ-
ated the result with the Circus and also completed the statement with
"snow" and associated the completed statement with Utah. The survey
further showed that outside of Utah (1) 41% of respondents com-
pleted the statement THE GREATEST _____ ON EARTH with only
the word "show" and associated the completed statement with the Cir-

                    23
cus; (2) 0% completed the statement with only the word "snow" and
associated the completed statement with Utah; and (3) fewer than
0.5% of respondents completed the statement with"show" and associ-
ated the result with the Circus and also completed the statement with
"snow" and associated the completed statement with Utah. (Id. at
484.)

The district court concluded that this evidence failed to show dilu-
tion under the Act. In the first place, the court found the survey results
inadequate to prove that consumers even made the requisite threshold
mental association of the marks. When faced with the fill-in-the-blank
phrase, "The Greatest _____ on Earth," some consumers filled in the
blank with both the words "show" and "snow." When asked with
whom or what they associated the completed phrase"the Greatest
Show on Earth," virtually every consumer--inside Utah and outside
Utah--indicated in one way or other that they only associated Ring-
ling's circus with that phrase. When asked with whom or what they
associated the completed phrase, "The Greatest Snow on Earth,"
every single consumer--inside Utah and outside Utah--indicated that
they only associated Utah with the completed phrase. Not one con-
sumer indicated that he associated the phrase, "The Greatest Show on
Earth" with the phrase, "The Greatest Snow on Earth." Summarizing
these results, the district court concluded that they were "strong evi-
dence of the absence of dilution, not the presence of it," 955 F. Supp.
at 617, that is, that they tended to disprove rather than to prove the
required threshold mental association of the marks.

And the court found the survey results even more lacking as proof
that Utah's use of its mark had caused any "lessening" of the "capac-
ity" of Ringling's trademark slogan to "identify and distinguish" its
circus as the mark's subject. Specifically, the court pointed to survey
results indicating that consumer familiarity with Ringling's mark was
greater in Utah (46%), where Utah's mark was well-known, than in
the rest of the country (41%), where Utah's mark was virtually
unknown, and that virtually every viewer questioned associated Ring-
ling's mark (as distinguished from the fill-in-the-blank slogan) with,
and only with, the Ringling circus and not "with Utah, with winter
sports, or with any activities that are attributable to Utah's use of [its
mark]." Id. at 618.

                     24
We affirm as not clearly erroneous the district court's assessment
that the consumer survey evidence does not support a finding of dilu-
tion under the federal Act. While we might have some concern with
the implicit finding that this evidence does not even show the requi-
site threshold "mental association" of the two marks within the con-
sumer market surveyed, we have no concern respecting the specific
finding that the survey evidence does not show that use of Utah's
junior mark had caused any actual harm to Ringling's mark in the
form of a lessening of that mark's former capacity to identify and dis-
tinguish Ringling's circus as its subject. And that, of course, suffices
to support the court's ultimate conclusion.

Ringling makes several challenges to this assessment of its survey
evidence. We address only its principal contention: that the court's
assessment was flawed by a legal misapprehension that the "mental
association" of marks requisite to proof of dilution must go beyond
mere association of the marks in isolation and involve some mistake
or confusion as to the marks and their respective goods or services.
This was indeed the court's position, and it of course traces to the
court's correct interpretation of the Act which, at odds with Ring-
ling's position, requires not just proof of visual similarity sufficient
to evoke mental association of the marks, but actual harm resulting
from that association to the senior mark's selling power. While we
might not have expressed the broader "mental association" require-
ment in exactly those terms, we think it accurately captured the proof
requirements imposed by that court's legal interpretation, which we
have affirmed as the correct one. What the district court was saying
in effect was this. If you seek to rely for proof of dilution only upon
evidence of the mental impressions evoked in consumers upon view-
ing the marks, then those impressions must go beyond mere recogni-
tion of a visual similarity of the two marks to allow a reasonable
inference that the junior mark's use has caused actual harm to the
senior mark's selling or advertising power.

That accurately reflects the interpretation of the Act that we have
affirmed and confirms that the court's assessment of the survey evi-
dence under that legal interpretation must be affirmed.

2.

We discuss only briefly the district court's alternative assessment
of the evidence under the so-called "Mead factors." Recognizing that

                     25
this judicial fact-finding process had been used by various courts as
a device by which the "likelihood of dilution" might be inferred under
state antidilution statutes from a set of relevant factors--similarity of
marks, similarity of products, consumer sophistication, predatory
intent, and renown of the two marks--the court, somewhat puz-
zlingly, undertook to apply it to this claim brought under the federal
Act. Doing so on the basis of a run-through of the whole set and a
final "balancing" of their separate indicators, the court concluded that
neither did that evidence "demonstrate by a preponderance . . . that
Utah's mark lessens the capacity of [Ringling's mark] to identify and
distinguish Ringling's circus." Id. at 622.

Ringling of course challenges the court's fact-finding by that pro-
cess, suggesting that some of the factors are wholly inappropriate
under the federal Act, and that if applied under that Act they require
a different weighting than that accorded them by the district court.
Utah of course defends the court's use of the device, but has to con-
fess the inappropriateness of some of these factors developed under
state antidilution statutes to cases under the federal Act.

We are persuaded, in agreement with other courts and commenta-
tors, and in probable agreement with some of the obvious discomfort
of both parties in this case, that, by and large, the Mead-factor analy-
sis simply is not appropriate for assessing a claim under the federal
Act. See Lund, 163 F.3d at 49-50; see also Klieger, Trademark
Dilution, supra at 826-27. As we have earlier noted, the process has
obvious utility in making the long leaps of inference that can be used
to find a mere "likelihood of dilution," but inferring actual harm and
effective causation from such factors as "consumer sophistication,"
and "predatory intent" is a chancy process at best. Indeed, of the fac-
tors, only mark similarity and, possibly, degree of "renown" of the
senior mark would appear to have trustworthy relevance under the
federal Act. See 3 McCarthy, supra § 24:94.1.

In consequence, we conclude that though the district court's use of
this process as a complementary fact-finding process was inappropri-
ate, its use can be treated as one having no ultimate prejudicial effect
upon Ringling as appellant.

                     26
3.

We conclude this part of our discussion with some observations
about the problems associated with proving dilution under the federal
Act interpreted, as we do, to require proof of actual dilution caused
by junior mark use. We think this is directly relevant to the interpre-
tive issue on which this case turns.

Courts must of course presume in interpreting statutes creating new
civil causes of action that they have enforceable substantive content.
So, within permissible interpretive bounds, they must seek to find
such a meaning rather than ascribe to Congress the intended or inad-
vertent doing of a vain legislative deed. One reason to shy away from
a possible interpretation--indeed, one reason to find it not possibly
the intended legislative meaning--is that it defies proof by the ordi-
nary processes of advocacy. That interpretive phenomenon is appar-
ent in the early reactions of courts and commentators to the federal
Act's dilution concept.

The difficulties of proving actual dilution by practically available
means is evident--as we have recognized, at length. It may have led
a few federal courts early on simply to assume, without facing up to
the interpretive difficulty of doing so, that the federal Act only
requires proof of a "likelihood of dilution." See Elvis Presley Enters.,
Inc. v. Capece, 950 F. Supp. 783, 797 (S.D. Tex. 1996), rev'd on
other grounds, 141 F.3d 188 (5th Cir. 1998); Ringling Bros.-Barnum
& Bailey Combined Shows, Inc. v. B.E. Windows Corp., 937 F. Supp.
204, 209, 211 (S.D.N.Y. 1996); Hartz & Co., Inc. v. Italia, Inc., No.
97 Civ. 5657 (RO), 1998 WL 132787, at *1 & n.9 (S.D.N.Y. Mar. 24,
1998). Going this route permits proof of federal Act dilution by the
long leaps of inference to, and judicial presumption of, future harm
that have been considered allowable by some courts applying state
antidilution statutes. And, it avoids the problems of proving actual,
consummated harm effectively caused by junior mark use.

On the other hand, the perceived difficulties could lead to an inter-
pretation that effectively requires proof of actual harm only to the
mark's distinctiveness as such. This in fact is what the dilution-policy
critic, Klieger, suggests must have been the intended meaning--

                    27
though it was not the plain meaning--of the federal statute as enacted.
See Klieger, Trademark Dilution, supra at 840-41.

We think that proof of actual dilution cannot be considered impos-
sible and therefore not possibly what Congress could have intended.
Proof will be difficult, because actual, consummated dilutive harm
and its cause are difficult concepts. But the concept is a substantively
viable one, and the means of proof are available.

It surely must be possible in the marketing world that the replicat-
ing use of a "famous" mark causes it actually to lose to some extent
the "selling power" deriving from its distinctiveness that it formerly
had. And, without attempting to chart the exact shape and course of
advocacy that might prove that occurrence, we think three general
means are available. Most obviously, but most rarely, there might be
proof of an actual loss of revenues, and proof of replicating use as
cause by disproving other possible causes. Most obviously relevant,
and readily available, is the skillfully constructed consumer survey
designed not just to demonstrate "mental association" of the marks in
isolation, but further consumer impressions from which actual harm
and cause might rationally be inferred. See Bible, Defining and Quan-
tifying Dilution, supra at 327-28 (proposing a survey designed to
prove actual dilution and noting: "An effective survey . . . must estab-
lish not only that consumers associate the mark with both parties, but
also that some quanta of the original mark's identifying ability or sell-
ing power has been diminished."). Finally, relevant contextual factors
such as the extent of the junior mark's exposure, the similarity of the
marks, the firmness of the senior mark's hold, are of obvious rele-
vance as indirect evidence that might complement other proof.

III

We turn finally to Ringling's challenge to the district court's order
striking its demand for a jury trial. The district court first concluded
that the Act did not provide a right to jury trial. See Ringling Bros.-
Barnum & Bailey Combined Shows, Inc. v. Utah Div. of Travel Dev.,
955 F. Supp. 598, 599-601 (E.D. Va. 1997). Turning to whether the
Seventh Amendment, however, compels the right the court noted that
except where a defendant "willfully intended . . . to cause dilution,"
the only remedy available to a dilution plaintiff is an injunction. See

                     28
id. at 603 (quoting 15 U.S.C. § 1125(c)(2)). And, it then properly held
that "where only an injunction is available to remedy dilution, the
Seventh Amendment does not compel a jury trial." Id.; see generally
9 Charles Alan Wright & Arthur R. Miller, Federal Practice &
Procedure § 2308 (2d ed. 1994)("[T]here is no constitutional right to
a jury trial on a claim for an injunction."). And, then concluding that
Utah was entitled to summary judgment on the issue of "willful
intent," the district court ruled that because Ringling was therefore
limited to injunctive relief on its dilution claim, it was not constitu-
tionally entitled to a jury trial. See 955 F. Supp. at 603. "Alterna-
tively," the district court held, "even if `willful intent' is shown, the
Seventh Amendment does not compel a jury trial for Ringling's dilu-
tion claim because there is no evidence of damages and the remaining
remedies in §§ 1117(a) and 1118 are wholly equitable." Id.7

Ringling argues that the district court erred in granting summary
judgment on the issue of willful intent. And, conceding as it must that
it failed to introduce any evidence of actual damages, Ringling argues
that this should not disentitle it to jury trial because a "reasonable roy-
alty" should be awarded as monetary relief in lieu of actual damages.
(Appellant's Br. at 32-39.)8

We review the district court's summary judgment ruling de novo.
See Egbuna v. Time-Life Libraries, Inc., 153 F.3d 184, 186 (4th Cir.
1998). Because we conclude that the district court did not err in grant-
ing Utah's motion for summary judgment on the issue of willful
intent, we need not address whether it might alternatively have been
granted because of the lack of any evidence of actual damages. And,
because even if there were a constitutional right to jury trial on the
willfulness issue, it would not be infringed by a proper disposition of
_________________________________________________________________

7 15 U.S.C. § 1125(c)(2) provides that if willful intent is proven, in
addition to an injunction, the dilution plaintiff is entitled to the remedies
set forth in 15 U.S.C. §§ 1117(a) and 1118. Section 1117(a) provides for
the recovery of (1) defendant's profits, (2) any damages sustained by the
plaintiff, and (3) the costs of the action. See 15 U.S.C. § 1117(a). Section
1118 provides for destruction of the offending articles. See id. § 1118.

8 In the district court, Ringling "conceded that the value of its mark for
licensing had not diminished and that it had no evidence of damages."
955 F. Supp. at 605.

                     29
the issue by summary judgment, see Moore's Federal Practice,
§ 38.12[3][a][i], we may reserve decision on the constitutional ques-
tion for another day. See Ashwander v. Tenn. Valley Auth., 297 U.S.
288, 347 (1935) (Brandeis, J., concurring.).

Ringling contends that the district court "embraced an incorrect
legal standard for proving willfulness," erroneously requiring it to
show that Utah had developed a willful intent when it adopted its
mark. (Appellant's Br. at 37.) According to Ringling, the Act "places
no temporal limitation on when the junior mark owner develops an
intent, but only that the junior user does develop such an intent." (Id.
at 37 n.15 (emphasis omitted).) This argument, even if successful,
would not carry the day for Ringling for even if all of Ringling's evi-
dence of willful intent, without temporal limitation is considered, it
does not suffice to raise a genuine issue of material fact.

Ringling proffers two pieces of evidence on the issue. First, it prof-
fers evidence that Utah produced promotional merchandise for the
2002 winter Olympics that included the Utah Olympic symbol and the
GREATEST SNOW mark. While there can be no willful intent to
dilute without use of the allegedly diluting mark, that standing alone
does not suffice. The second item of evidence, building on the first,
is that Utah had access to the GREATEST SHOW mark prior to the
time Utah adopted its mark and that the marks are strikingly similar.
As the district court noted, however, Utah's adoption and use of its
mark notwithstanding its knowledge of Ringling's mark, is "as con-
sistent with a belief that Utah's mark does not dilute as . . . with an
allegation of `willful intent.'" See 955 F. Supp. at 603-04. And, as the
district court noted, the record reflects that Utah had a good faith, rea-
sonable belief that its use of the GREATEST SNOW mark was law-
ful. See id. at 604 & n.16. The two items of evidence do not suffice
when considered together to create a genuine issue of material fact
precluding summary judgment.

For these reasons we conclude that the district court properly
granted Utah's motion for summary judgment on the issue of willful-
ness and on that basis properly struck Ringling's demand for a jury
trial.

AFFIRMED

                     30